         Case 1:20-mj-05003-JGD Document 1-1 Filed 01/16/20 Page 1 of 9



                                                                              No. 20-mj-5003-JGD

        AFFIDAVIT OF SPECIAL AGENT PATRICK BRIODY IN SUPPORT OF
                 AN APPLICATION FOR A SEARCH WARRANT

       I, Patrick Briody, state:

                                Introduction and Agent Background

       1.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and,

Explosives (“ATF”), and have been since 2010. I am currently assigned to the Bridgewater,

Massachusetts, ATF Field Office. During my law enforcement career, I have participated in many

investigations involving firearm and drug trafficking, criminal possession and use of firearms,

criminal enterprises, and the use of firearms in relation to violent and drug trafficking crimes.

During my career, my investigations have included the use of various surveillance techniques,

interviews, confidential informants, undercover operations and the execution of various search,

seizure, and arrest warrants.

       2.      ATF is currently investigating Di’lon Smith, a/k/a Dilon Smith (“DI’LON”), and

his twin brother, Denzel Smith (“DENZEL”), for Felon in Possession of a Firearm and

Ammunition, in violation of 18 U.S.C. § 922(g)(1); Possession with Intent to Distribute 100

Grams or More of a Controlled Substance Analogue, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(vi); Possession with Intent to Distribute Fentanyl, in violation of 21 U.S.C. § 841(a)(1);

and Possession of a Firearm in Furtherance of a Drug-Trafficking Crime, in violation of 18 U.S.C.

§ 924(c)(1)(A).

       3.      This affidavit is being submitted in support of an application for a warrant to search

a digital photo frame that is in the possession of law enforcement investigators, as described in

Attachment A. There is probable cause to believe that the digital photo frame contains evidence of

the crimes listed above, as described in Attachment B.
         Case 1:20-mj-05003-JGD Document 1-1 Filed 01/16/20 Page 2 of 9



       4.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the requested

search warrant and does not set forth all of my knowledge about this matter.

              Probable Cause to Believe That a Federal Crime Was Committed

       5.      In or about September 2017, the Barnstable Police Department began investigating

DI’LON and DENZEL based on numerous reports that the brothers were selling large quantities

of fentanyl on Cape Cod and bragging about the potency of their product. These people included

a confidential informant who had bought fentanyl and/or heroin from DENZEL, and another

confidential informant who had bought fentanyl from DI’LON.

       6.      In October 2017, Barnstable Detective Peter Ginnetty saw DI’LON drive a BMW

registered to him (MA plate no. 6ZF699) to 177 Megan Road in Hyannis. He saw DI’LON enter

the fenced back part of the property and not emerge for a long period of time. Detectives began

monitoring the address, believing it might be a stash house.

       7.      On several occasions police saw DI’LON leave 177 Megan Road in his BMW, meet

up with individuals for short periods of time, and then drive straight back to 177 Megan Road.

Detective Ginnetty also saw DI’LON drive past 177 Megan Road, look around, then circle back

to 177 Megan Road and park.

       8.      Police learned that DI’LON had signed a six-month lease to rent the basement

apartment of 177 Megan Road starting October 23, 2017. 177 Megan Road is a small house. The

entrance to the basement apartment is through the back.

       9.      On November 24, 2017, a man was shot in the area of 34 Fresh Holes Road in

Hyannis. The victim told police that DI’LON was the shooter and that DENZEL was also present.
                                                2
         Case 1:20-mj-05003-JGD Document 1-1 Filed 01/16/20 Page 3 of 9



Data from a GPS tracker that had been placed on a Chevy Impala registered to DENZEL showed

that the Impala was in the area of 25 Fresh Holes Road at the time of the shooting, and the Impala

drove straight to 177 Megan Road immediately after the shooting.

       10.     Barnstable police arranged for two confidential informants to make controlled buys

of fentanyl. One bought fentanyl from DENZEL at a prearranged location in Barnstable during the

week of November 18, 2017. Shortly before the transaction, Detective Ginnetty saw DI’LON and

DENZEL at 177 Megan Road, and then saw DENZEL leave the property in his Impala. The gray-

blue powder that the confidential informant bought from DENZEL field-tested positive for

fentanyl. Not long thereafter, the other confidential informant bought fentanyl from DI’LON at a

prearranged location in Hyannis. Shortly before the transaction, Detective David Foley saw

DI’LON leave 177 Megan Road in his BMW. The blue powder that the confidential informant

bought from DI’LON field-tested positive for the presence of fentanyl.

       11.     On November 28, 2017, Detective Ginnetty obtained a state search warrant for the

basement apartment of 177 Megan Road.

       12.     Police executed the warrant on November 29, 2017. At about 11:40 am that day,

police saw a Honda Civic arrive at 177 Megan Road. The three occupants were DI’LON,

DENZEL, and a third man, M.M. The three men got out of the car and entered 177 Megan Road

through the back. At 1:42 pm, DENZEL exited the apartment while on his phone, looked around,

and then reentered the apartment. At 2:00 pm, a woman, A.S., arrived in DI’LON’s BMW and

entered the apartment. At 2:07 pm, officers saw all four people exit the apartment and walk to the

front of the house where the two cars were parked. At 2:08 pm, police approached the four people

and announced their presence. Police secured the individuals and entered the apartment to execute

the warrant.
                                                3
         Case 1:20-mj-05003-JGD Document 1-1 Filed 01/16/20 Page 4 of 9



       13.     Inside the apartment, police found mail and other items in DI’LON’s name, and

mail and other items in DENZEL’s name. Police found two narcotics presses, a digital scale, and

drug-packaging material. In the bedroom closet and the ceiling, police found several baggies

containing powder that they suspected to be narcotics. The powder was later tested by a State

Police forensic chemist, who determined that 1.95 grams of the powder contained fentanyl and

just over 102 grams of the powder contained a fentanyl analogue.

       14.     Inside the apartment police also found two firearms: a loaded .22 caliber Smith &

Wesson revolver holding six rounds of .22 caliber ammunition, and a .9 caliber Heckler & Koch

semi-automatic pistol with two magazines holding a total of 18 rounds of ammunition. The State

Police crime lab later determined that a .9mm shell casing found at the site of the November 24

shooting was for a bullet that had been fired by the Heckler & Koch pistol.

       15.    Inside the apartment police also found a digital photo frame, which was plugged in

and operating. Photographs taken during the search include one of the digital frame; it was on and

displaying a photograph of DI’LON.

       16.     Neither DI’LON nor DENZEL had a license to carry a firearm. On November 29,

2017, the brothers were immediately arrested and charged with state drug and gun offenses.

       17.     On April 5, 2018, a federal grand jury sitting in Boston indicted DI’LON and

DENZEL on one count of Felon in Possession of a Firearm and Ammunition, and Aiding and

Abetting, in violation of 18 U.S.C. §§ 922(g)(1) and 2. United States v. Di’lon Smith, a/k/a Dilon

Smith, and Denzel Smith, Crim. No. 18-10087-FDS. On October 18, 2018, the grand jury returned

a superseding indictment charging DI’LON and DENZEL with Felon in Possession of a Firearm

and Ammunition, and Aiding and Abetting, in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. §

2 (Count One); Possession with Intent to Distribute 100 Grams or More of a Controlled Substance
                                                4
         Case 1:20-mj-05003-JGD Document 1-1 Filed 01/16/20 Page 5 of 9



Analogue, and Aiding and Abetting, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(vi) and 18

U.S.C. § 2 (Count Two); Possession with Intent to Distribute Fentanyl, and Aiding and Abetting,

in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count Three); and Possession of a Firearm

in Furtherance of a Drug-Trafficking Crime, and Aiding and Abetting, in violation of 18 U.S.C.

§§ 924(c)(1)(A) and 18 U.S.C. § 2 (Counts Four and Five).

                      Investigators’ Possession of the Digital Photo Frame

       18.     Barnstable police seized the digital photo frame on November 29, 2017, and

secured it in the evidence locker at the Barnstable Police Department, 1200 Phinneys Lane in

Hyannis, where it is still located.

       19.      While investigators may already have all necessary authority to examine the digital

photo frame, I seek this warrant out of an abundance of caution to be certain that its search will

comply with the Fourth Amendment and other applicable laws.

                    Probable Cause to Believe That the Digital Photo Frame
                       Contains Evidence, Fruits, and Instrumentalities

       20.     As discussed above, the digital photo frame is currently being stored by

investigators at the facility described in Attachment A. From my training and experience and the

training and experience of law enforcement personnel who routinely handle this equipment, I

understand that it has been stored in a manner in which its contents are, to the extent material to

this investigation, in substantially the same state as they were when the digital photo frame first

came into the investigators’ possession.

       21.     From my training, experience, and information provided to me by other agents, I

am aware that a digital photo frame is basically a small computer monitor set up to look like a

conventional picture frame. It contains either a certain amount of built-in memory or a memory

                                                 5
         Case 1:20-mj-05003-JGD Document 1-1 Filed 01/16/20 Page 6 of 9



card slot that lets the user increase the storage capacity. After digital photo files are loaded onto

the frame, the frame plays a slide show of the photos.

       22.      I have probable cause to believe that the digital photo frame contains evidence of

who possessed the firearms and narcotics found in the basement apartment of 177 Megan Road,

including evidence of who occupied the apartment.

                                         CONCLUSION

       23.     Based on the information described above, I have probable cause to believe that

DI’LON SMITH, a/k/a DILON SMITH, and DENZEL SMITH have violated 18 U.S.C. §§

922(g)(1) and 2 (Felon in Possession of a Firearm and Ammunition, and Aiding and Abetting); 21

U.S.C. § 841(a)(1), (b)(1)(A)(vi) and 18 U.S.C. § 2 (Possession with Intent to Distribute 100

Grams or More of a Controlled Substance Analogue, and Aiding and Abetting); 21 U.S.C. §

841(a)(1) and 18 U.S.C. § 2 (Possession with Intent to Distribute Fentanyl, and Aiding and

Abetting); and 18 U.S.C. §§ 924(c)(1)(A) and 2 (Possession of a Firearm in Furtherance of a Drug-

Trafficking Crime, and Aiding and Abetting).




                                                 6
         Case 1:20-mj-05003-JGD Document 1-1 Filed 01/16/20 Page 7 of 9



       24.    Based on the information described above, I also have probable cause to believe

that evidence of these crimes, as described in Attachment B, are contained within the equipment

described in Attachment A.

       Sworn to under the pains and penalties of perjury.


                                                    ________________________
                                                    Patrick Briody
                                                    Special Agent, ATF


                                        Jan 16, 2020
Subscribed and sworn to before me on January __, 2020


___________________________________________
HON. JUDITH G. DEIN
UNITED STATES MAGISTRATE JUDGE




                                               7
        Case 1:20-mj-05003-JGD Document 1-1 Filed 01/16/20 Page 8 of 9



                                   ATTACHMENT A

                        Description of Equipment to Be Searched

      The equipment to be searched consists of one black Aluratek digital photo frame, model

no. ADMPF108F, stored in the evidence locker at the Barnstable Police Department, 1200

Phinneys Lane in Hyannis, MA.




                                            8
        Case 1:20-mj-05003-JGD Document 1-1 Filed 01/16/20 Page 9 of 9



                                      ATTACHMENT B

                                      Items to Be Seized

      All digital photo files evidencing possession and/or distribution of narcotics, possession of

firearms and/or ammunition, and/or possession or use of the basement apartment of 177 Megan

Road in Hyannis, MA.




                                                9
